Citation Nr: 0819709	
Decision Date: 06/16/08    Archive Date: 06/25/08

DOCKET NO.  02-11 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  For the period between August 30, 2001 and March 27, 
2002, entitlement to a rating in excess of 10 percent for a 
service-connected cervical spine disability.  

[Note:  A total rating due to convalescence was granted for 
this disability from March 28, 2002 to May 31, 2002]

2.  For the period between June 1, 2002 and August 14, 2006, 
entitlement to a rating in excess of 20 percent for a 
service-connected cervical spine disability.

3.  For the period beginning August 15, 2006, entitlement to 
a rating in excess of 30 percent for a service-connected 
cervical spine disability.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from May 1979 to August 1979 
and from January 1981 to October 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the benefit sought on appeal.  

The veteran filed a claim for increase on August 30, 2001.  
In a November 2002 rating decision, the RO denied the claim 
to increase the rating of the service-connected cervical 
spine disability.  In a May 2002 rating decision, the RO 
granted a temporary total disability convalescence rating 
under 38 C.F.R. § 4.30.  The 100 percent rating was assigned 
from March 28, 2002 to May 31, 2002.  In the May 2002 rating 
decision, the RO reinstated the 10 percent rating effective 
as of June 1, 2002.  In a July 2002 rating decision, the RO 
increased the rating for the cervical spine disability to 20 
percent as of June 1, 2002.  The veteran subsequently 
perfected his appeal of the ratings assigned the disability.

The appeal was previously before the Board in August 2006.  
In this decision, the Board denied service connection for a 
back disability.  At that time, the Board also remanded the 
cervical spine disability to obtain additional development 
regarding the cause and duration of the veteran's absences 
from work.  This development was accomplished.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

In a June 2007 rating decision, the Appeals Management Center 
(AMC) granted an increased rating for the cervical neck 
disability to 30 percent, effective as of August 15, 2006.

Although listed as one claim in the August 2006 Board remand, 
the issues have been characterized above to reflect the 
staged rating of the disability.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the veteran has 
evidence pertinent to his claim that he has not submitted to 
VA.

2.  For the period between August 30, 2001 and March 27, 
2002, the veteran's cervical spine disability was manifested 
by no more than slight limitation of motion; the evidence 
from this period of time does not indicate that the 
disability was manifested by intervertebral disc syndrome, a 
fracture of a vertebra, or ankylosis.

3.  For the period between June 1, 2002 and August 14, 2006, 
the veteran's cervical spine disability was manifested by no 
more than moderate limitation of motion; forward flexion of 
the cervical spine was not of 15 degrees or less; severe 
intervertebral disc syndrome was not present; intervertebral 
disc syndrome did not cause incapacitating episodes having a 
total duration of four weeks or more; and there is no 
evidence of a fracture of a vertebra or ankylosis.

4.  For the period beginning August 15, 2006, the veteran's 
disability was not manifested by severe intervertebral disc 
syndrome; intervertebral disc syndrome causing incapacitating 
episodes of four weeks or more; a fracture of a vertebra; or 
ankylosis.

5.  The evidence does not show that the veteran has a 
separate compensable neurologic abnormality; namely, 
radiculopathy of the upper extremities.




CONCLUSIONS OF LAW

1.  For the period between August 30, 2001 and March 27, 
2002, the criteria for a rating in excess of 10 percent for a 
cervical spine disability have not been met.  38 U.S.C.A 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5285 to 5295 (2002).

2.  For the period between June 1, 2002 and August 14, 2006, 
the criteria for a rating in excess of 20 percent for a 
cervical spine disability have not been met.  38 U.S.C.A 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5285 to 5295 (2002); Diagnostic Codes 5235 
to 5243 (2007).

3.  For the period beginning August 15, 2006, the criteria 
for a rating in excess of 30 percent for a cervical spine 
disability have not been met.  38 U.S.C.A §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
5285 to 5295 (2002); Diagnostic Codes 5235 to 5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  

The veteran was issued multiple VCAA notification letters 
during the pendency of this appeal.  Among these letters was 
a letter issued in August 2006.  The Board finds that this 
letter fulfilled the provisions of 38 U.S.C.A. § 5103(a).  
The veteran was informed about the information and evidence 
not of record that is necessary to substantiate his claim; 
the information and evidence that VA will seek to provide; 
the information and evidence the claimant is expected to 
provide; and to provide any evidence in his possession that 
pertains to the claim.  In addition, this letter provided the 
veteran notice regarding the evidence and information needed 
to establish a disability rating and an effective date, as 
outlined in Dingess.

The Board is also aware of the Court's recent decision in 
Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008), regarding 
claims for increased ratings.

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

In this case, the Board finds that the VCAA letters of record 
do not contain the level of specificity set forth in Vazquez-
Flores.  The presumed error raised by such defect, however, 
is rebutted because of evidence of actual knowledge on the 
part of the veteran, and other documentation in the claims 
file reflecting such notification shows that that a 
reasonable person could be expected to understand what was 
needed to substantiate the claim.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

The veteran has asserted that his disability causes him to 
lose time from work.  In the August 2006 VCAA notification 
letter, the veteran was informed that it was his 
responsibility to submit verification that the veteran's 
alleged absences from work and details of the nature of the 
cervical spine symptoms that prevented him from attending 
work.  The letter also listed types of evidence that the 
veteran should tell VA about or give to VA that may affect 
how VA assigned the disability evaluation, including 
information about on-going treatment records; recent Social 
Security determinations; statements from employers as to job 
performance, lost time, or other information regarding how 
the condition affects the ability to work; and statements 
discussing the disability symptoms from people who have 
witnessed how they affect the veteran.  Significantly, the 
Court noted in Vazquez-Flores that actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.  See 
Vazquez, supra, citing Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007).  Based on the 2006 letter and the demonstration 
of actual knowledge, the Board finds that first and fourth 
requirements of Vazquez-Flores are substantially satisfied.

In the July 2002 statement of the case, the RO included a 
copy of Diagnostic Code 5290, the code then in effect that 
provided rating criteria for limitation of motion of the 
cervical spine.  In a March 2006 supplemental statement of 
the case, the RO discussed the criteria needed to 
substantiate a higher rating under the current criteria.  
Although the veteran was not provided the former or current 
rating criteria for intervetebral disk disease, the veteran 
was originally service connected for a cervical strain.  The 
evidence does not indicate that the veteran's service-
connected neck disability is manifested by intervetebral disk 
disease.  The veteran's main complaints are pain and 
limitation of motion and diagnoses in the April 2007 VA 
examination were multilevel degenerative disease and 
degenerative joint disease, status post anterior interbody 
diskectomy and fusion.  The Board finds that the statement of 
the case and supplemental statement of the case provided the 
veteran with notice of the criteria needed to substantiate 
the claim.  A reasonable person could understand from these 
documents the evidence that was needed. to substantiate the 
claim.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  The second element listed above is substantially 
satisfied.

In addition, the August 2006 letter informed the veteran that 
when a disability is service connected a disability rating is 
assigned and that, depending on the disability involved, VA 
assigns a rating from 0 to 100 percent, and that VA uses a 
schedule for evaluating disabilities.  The Board, therefore, 
finds that the third element is satisfied.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the VCAA 
letter noted above was issued after the RO decisions that are 
the subject of this appeal.  The Board is cognizant of recent 
Federal Circuit decisions pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, 487 F.3d 881 (2007), 
the Federal Circuit held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial and that once an error 
is identified by the Court, the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim; (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  (Emphasis 
added.)  See also Simmons v. Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but such error is rebutted by the record.  The AMC 
cured the timing defect by providing VCAA notice together 
with re-adjudication of the claim, as demonstrated by a June 
2007 supplemental statement of the case.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and re-adjudicating the claim in the form of a 
statement of the case to cure timing of notification defect).  

The Court has held recently that a supplemental statement of 
the case that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  See Mayfield v. Nicholson, 20 Vet. App. 537, 541-
42 (2006) (Mayfield III); see also Prickett, supra (holding 
that a statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).  As the supplemental 
statement of the case complied with the applicable due 
process and notification requirements for a decision, it 
constitutes a readjudication decision.  Accordingly, the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).

Thus, the presumption of prejudice against the veteran 
because of the timing of the notice is rebutted.  See 
Sanders, supra.  The veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim by VA.

While the veteran does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  

The Board also finds that all necessary assistance has been 
provided to the veteran.  The evidence of record includes VA 
medical records, and employment information.  In an August 
2006 report of contact, it was noted that treatment records 
from a VA outpatient clinic should be obtained in support of 
the claim.  In November 2006, the veteran submitted 
additional evidence including treatment records from this VA 
outpatient clinic.  It appears that these are the records 
that the August 2006 report of contact references, and, 
therefore, the Board finds that a remand in order to obtain 
additional VA treatment records in not necessary as it 
appears all relevant records are in the claims file.

The claims file includes VA examination reports regarding the 
severity of the veteran's cervical spine disability that were 
provided in March 2005 and April 2007.  After review of the 
examination reports, the Board finds that these reports are 
adequate for rating purposes and that another examination or 
opinion is not required.  See 38 C.F.R. §§ 3.326, 327.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993). 

Law and Regulations

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). 

In Francisco v. Brown, 7 Vet. App. 55 (1994), the Court held 
that, where service connection has already been established 
and increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
However, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the 
Court held that staged ratings are appropriate for an 
increased rating claim, when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided.  That is to say 
that the evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

During the pendency of this appeal, the criteria for 
evaluating spine disorders have been substantially revised.  
With respect to the changes in the criteria for the rating of 
spine, the Board notes that in Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003), the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent that it 
conflicts with the precedents of the United States Supreme 
Court (Supreme Court) and the Federal Circuit.  

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised criteria for evaluating spine disabilities.  The 
revised rating criteria would not produce retroactive effects 
since the revised provisions affect only entitlement to 
prospective benefits.  Accordingly, VA must evaluate the 
veteran's service-connected cervical spine disability under 
both the former and the current schedular criteria, keeping 
in mind that the revised criteria may not be applied to any 
time period before the effective date of the change.  See 38 
U.S.C.A. § 5110(g); 38 C.F.R. § 3.114 (2006); VAOPGCPREC 3-
2000 (April 10, 2000); Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003). 

Both prior to the revisions and after, all Diagnostic Codes 
regarding rating the cervical spine are located in 38 C.F.R. 
§ 4.71a.  For the period through September 22, 2002, under 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002), a 10 percent 
evaluation was warranted for mild intervertebral disc 
syndrome.  A 20 percent evaluation was in order for moderate 
intervertebral disc syndrome, with recurring attacks.  A 40 
percent evaluation contemplated severe intervertebral disc 
syndrome, characterized by recurrent attacks with 
intermittent relief.  A 60 percent evaluation was warranted 
for pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy which 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

For the period beginning on September 23, 2002, under 
Diagnostic Code 5243 (2006), a 10 percent evaluation is 
warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past twelve 
months.  A 20 percent evaluation contemplates intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past twelve months.  A 40 percent evaluation is 
assigned in cases of incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past twelve months.  A 60 percent evaluation 
contemplates incapacitating episodes having a total duration 
of at least six weeks during the past twelve months.

Moreover, the remaining diagnostic criteria for evaluating 
spine disorders have recently been revised, effective from 
September 26, 2003.  This further revision incorporates the 
new criteria for evaluating intervertebral disc syndrome.  68 
Fed. Reg. 51454-51458 (August 27, 2003). 

Prior to the revision, residuals of fracture of the vertebra 
were rated under Diagnostic Code 5285.  Ankylosis of the 
cervical spine was rated under Diagnostic Code 5287.  

Limitation of motion of cervical spine was rated under 
Diagnostic Code 5290.  This Diagnostic Code provided that 
slight limitation warranted a 10 percent rating, moderate 
limitation warranted a 20 percent rating, and severe 
limitation of motion of the cervical spine warranted a 30 
percent rating.  

Under the recent code revisions (Diagnostic Codes 5235-5242), 
a 10 percent rating is warranted for forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the cervical sine 
greater than 170 degrees but not greater than 335 degrees; or 
muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour, or vertebral 
body fracture with loss of 50 percent or more of the height.  
A 20 percent rating is warranted for forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent rating is warranted for 
forward flexion of the cervical spine of 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine.  A 40 
percent rating is warranted for unfavorable ankylosis of the 
entire cervical spine.  

The code section for intervertebral disc syndrome is now 
5243, and associated objective neurological abnormalities 
(e.g., bladder and bowel impairment) are to be evaluated 
separately.  See 38 C.F.R. § 4.71a, General Rating Formula 
for Disease and Injuries of the Spine, Note (1). 

Factual Background

The veteran contends that his service-connected cervical 
spine disability is more severe than contemplated by the 
ratings currently assigned the disability.  In his August 
2002 substantive appeal (VA Form 9), the veteran wrote that 
he was not able to work or follow any type of gainful 
employment on account of his back condition. 

Service connection was granted for a cervical spine 
disability in a November 1986 rating decision.  The RO rated 
the disability as noncompensable.  A May 1990 rating decision 
increased the rating to 10 percent.  In August 2001, the 
veteran filed for an increased rating.

The veteran underwent a VA examination in October 2001.  The 
veteran reported that his right arm went numb and that he was 
in constant pain due to his neck, having to always "pop 
it."  The examiner reported that the veteran complained of 
pain, weakness, stiffness, fatigability and lack of 
endurance.  The examiner documented that the veteran had a 
cervical brace but that the veteran had not worn it in a 
while.  The examiner noted that the veteran was a 
superintendent for a construction company.

In the physical examination, the examiner noted that motion 
stopped when pain began and also noted that there was 
objective evidence of painful motion, spasm, weakness and 
tenderness to a mild degree.  The veteran had forward flexion 
to 49 degrees, back extension of 42 degrees, right lateral 
flexion of 34 degrees and left lateral flexion of 44 degrees.  
The examiner did not record range of motion in rotation.  
Regarding neurological abnormalities, the examiner reported 
that the veteran had deep tendon reflexes that were 2+, 
active and equal in the upper extremities.  The diagnosis was 
degenerative joint disease of cervical spine with loss of 
function due to pain.

The claims file includes an April 2002 letter from a private 
clinician.  He reported that the veteran underwent anterior 
cervical diskectomy and fusion at C5-6.  The clinician noted 
that the veteran would need to be off from work for at least 
six weeks from the date of surgery, which was in March 2002.  

The veteran underwent another VA examination in May 2002.  
The veteran reported his recent surgery.  The veteran also 
noted that he still had some pain into the shoulder, neck and 
back of the shoulders into the arms.  The veteran complained 
of pain, weakness, stiffness, fatigability and lack of 
endurance.  The examiner documented that the veteran had 
periods of flare-ups, with 25 percent additional functional 
impairment.  The examiner reported that the veteran did not 
wear a brace, but had worn a brace for "some days" after 
surgery.  

The examiner reported that motion stopped where pain began 
and that there was objective evidence of painful motion, 
spasm, weakness and tenderness in the neck.  Range of motion 
was recorded as 31 degrees of forward flexion, 17 degrees of 
extension, 36 degrees of right lateral flexion, and 40 
degrees of left lateral extension.  The examiner did not 
record range of motion in rotation.  Regarding neurological 
abnormalities, the examiner reported that the veteran's deep 
tendon reflexes were normally active in the upper 
extremities.  The diagnosis was "post-diskectomy, cervical 
spine with loss of function due to pain."

In a July 2002 VA treatment record, a clinician reported that 
the veteran sought treatment for neck pain and radiculopathy, 
and that he had run out of medication.  Pain was noted to be 
a 5 on a 10 point scale, with the pain shooting into the left 
arm.  The clinician found that there was no sensory deficits; 
there was 5/5 strength, but with mildly diminished strength 
on the left arm.

In an August 2002 record, the veteran again sought treatment; 
the record indicates, however, that the veteran reported that 
his symptoms had improved since the July 2002 treatment.  The 
veteran reported that the pain/numbness was constant, but 
that at times the severity was reduced.  The record indicates 
that the veteran had been doing construction work, but that 
he was currently unable to work.  Range of motion of flexion 
and extension was limited secondary to pain; range of motion 
in rotation was noted to be fairly well-preserved.  The 
examiner did not report degrees of range of motion.  It was 
noted that upper extremity strength appeared preserved.  
There was diffuse sensory deficit, more pronounced in the 
right upper extremity.  The clinician found that the veteran 
had a history of neck pain with increased neck pain over the 
past 6 weeks; he noted that the pain was more well-controlled 
at the present.

A December 2003 VA treatment record documents that the 
veteran again sought treatment for cervical pain with 
radiation to the right arm.  The clinician indicated that the 
veteran had reduced pain, and that he was not having severe, 
sharp pain.  The clinician did note, however, that the 
veteran still had discomfort in this right arm radiating on 
the external side, almost to the hand.  It was noted that he 
was working as a cabinet maker.  The clinician documented 
that anterior motion of the cervical spine resulted in 
posterior cervical area discomfort at the C6 level on extreme 
flexion and also "somewhat on full extension."  Side to 
side motion of the neck was preserved without major 
difficulty.  The clinician did not report range of motion in 
degrees.  The clinician indicated that the veteran 
"probably" had chronic neuropathy involving the right arm.

In a January 2005 treatment record, the veteran was noted to 
have cervical spine related arthropathy, as well as 
radiculopathy to the right.  The clinician found that the 
veteran had cervical disc disease with a prior history of 
repair and possible myelopathy.  

The veteran underwent a VA examination in March 2005.  The 
examiner noted review of the claims file.  The veteran 
reported that he had pain in his neck, with flare-ups 
occurring as often as two to three times a week, and lasting 
up to three days at a time.  The veteran reported limitation 
of motion of his cervical spine, and radiation of the pain 
into the right arm.  The veteran reported that he had some 
numbness involving the entirety of the upper extremity.

The examiner reported that the veteran was a superintendent 
of a construction firm for the seven-year period leading up 
to his cervical spine surgery.  Since that time, however, the 
veteran went to work for a roofing company.  The veteran 
reported that he had lost as much as two days a week because 
of his neck and back symptoms over the past year.  

Range of motion testing revealed that the veteran had flexion 
to 70 degrees, extension to 60 degrees, lateral bending to 40 
degrees bilaterally, and rotation of 60 degrees bilaterally.  
Reflexes were 4+ and symmetric in the biceps; triceps 
reflexes were 4+ on the left and 2+ on the right.  The 
examiner stated that pinprick was dull in all areas in both 
upper extremities.  The examiner found that motor strength 
was good and was about symmetric in the upper extremities.  
There was no evidence of atrophy or muscle wasting on the 
right side.  Diagnosis was cervical spondylosis, status-post 
cervical diskectomy with interbody fusion at C5-6.  The 
examiner found that there was approximately 15 percent 
additional loss of function due to pain with repetitive use; 
the examiner did not provide what number of degrees this 
translated into.  The examiner did not diagnosis a 
neurological abnormality of the upper extremities.

In March 2006, the veteran underwent a VA peripheral nerves 
examination.  The examiner noted review of the claims file.  
The examiner found that the veteran had mechanical back pain 
with associated leg pain, numbness and stiffness reported in 
the bilateral lower extremities.  The examiner did not 
specifically evaluate the veteran's cervical spine and did 
not associate any neurological abnormalities to the cervical 
spine.

In a July 2006 VA treatment record, the clinician documented 
that the veteran had been having pain going down the right 
side of the neck to the back of his right hand, in an ulnar 
distribution down to the fourth and fifth finger.  The 
veteran reported that he had discomfort starting in the right 
side of his neck, which went back to the right forearm; the 
examiner indicated that the veteran's hair felt tender to 
touch.  Diagnosis was cervical radiculopathy with a history 
of C5-C6 fusion.

The claims file includes VA nerve conduction studies 
completed in August 2006.  The testing indicated decreased 
nerve conduction velocity and amplitude in right median and 
ulnar sensory nerves.  The clinician found that these 
electrophysiologic findings were indicative of a right C7-8 
radiculopathy.  A September 2006 VA treatment record also 
documents that the veteran began having pain from his neck to 
right arm to all fingers five months prior.  The veteran also 
had allodynia and fatigable weakness in the left arm.

The veteran's wife submitted a November 2006 lay statement.  
She described the effects of his neck and back pain.  

In a February 2007 statement, the veteran's employer wrote 
that the veteran had worked for him off and on during the 
year 2006 to the present.  He wrote that his company installs 
gutters and metal roofs.  He indicated that the veteran 
worked 32 hours a week, based on weather and health problems.  
The employer indicated that over the past years there had 
been days when the veteran had been unable to perform his 
duty due to reoccurring neck and back problems.  On several 
occasions, he noted that he had to send the veteran home.  
The employer wrote that he believed that the veteran was no 
longer physically able to work.

In April 2007, subsequent to the August 2006 Board remand, 
the veteran underwent another examination.  The examiner 
noted review of the claims file.  The examiner noted that the 
veteran had some ongoing pain since the time of surgery, 
characterized by pain at the extremes of his limited range of 
motion.  The examiner opined that range of motion of the 
cervical spine was quite restricted, with flexion to 45 
degrees, extension to 30 degrees, lateral bending 20 degrees 
bilaterally, and rotation 45 degrees bilaterally.  
Neurologically he had brisk and symmetric reflexes.  Pinprick 
was dull in all areas of both upper extremities and motor 
strength was noted to be good.  The examiner found that there 
was no increased limitation of motion due to weakness, 
fatigability, or incoordination during the examination and no 
evidence of repetitive use problems.  The diagnoses were 
multilevel degenerative disease in the cervical spine and 
degenerative joint disease C5-6, status post anterior 
interbody diskectomy and fusion. 

The examiner addressed whether the veteran's lost time from 
work was due to his cervical spine disability.  The examiner 
opined that it was a "very difficult, in fact, impossible 
question to answer with any degree of accuracy."  He found, 
however, based on MRI findings and a "solid" physical 
examination that it was at least as likely as not that the 
veteran's loss of time from work over the past year or more 
was due to his service-connected cervical spine disease.  

Analysis

For the period between August 30, 2001 and March 27, 2002:

This period of time under appeal is prior to the amendments 
in the criteria for rating a cervical spine disability.  The 
medical evidence from this period of time is the October 2001 
VA examination, prior to his surgery.  The examiner diagnosed 
degenerative joint disease with loss of function due to pain.  
The Board finds that this evidence does not indicate that the 
veteran had more than slight limitation of motion.  The Board 
can find no basis on which to grant a rating in excess of 10 
percent for this period of time.  There is no evidence from 
this period of time that there were other symptoms of 
disability other than limitation of motion and pain.  The 
former rating criteria did not provide for a separate rating 
for associated neurological abnormalities, and further, the 
evidence of record does not indicate that the veteran had a 
separately compensable neurological abnormality. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  In DeLuca, the Court held 
that a diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Board notes that the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 should be considered in conjunction only 
with a diagnostic code predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).  The Board finds no 
basis on the evidence from this period of time that would 
substantiate a higher rating based on the criteria set forth 
in DeLuca.  For the period between August 30, 2001 and March 
27, 2002, a schedular rating in excess of 10 percent is 
denied.

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), consideration has been given to the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, whether the veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  For the period between August 30, 2001 and March 
27, 2002, the Board finds that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  After review of the record the Board finds 
that there has been no showing by the veteran that his 
cervical spine disability caused marked interference with 
employment or necessitated frequent hospitalization beyond 
that contemplated by the rating schedule during this period 
of time.  In the absence of requisite factors, the criteria 
for submission for assignment of an extraschedular rating for 
this disability pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Thus, the Board finds that the preponderance of the evidence 
is against the claim.  Therefore, the benefit of the doubt 
doctrine is not applicable and the claim for a rating in 
excess of 10 percent for a cervical spine disability for the 
period between August 30, 2001 and March 27, 2002 must be 
denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

For the period between June 1, 2002 and August 14, 2006:

This period of time includes the period immediately after the 
total rating that was granted due to convalesce for cervical 
spine surgery.  In a May 2002 VA examination, the veteran 
complained of pain.  The veteran had flexion to 31 degrees.  
In the March 2005 VA examination, the veteran had flexion to 
70 degrees, with 15 percent additional loss of function due 
to pain.  Further, in the March 2005 VA examination, the 
examiner noted that the veteran missed as much as two days a 
week because of his neck and back symptoms.  

During this period of time, the rating criteria were amended, 
as outlined above.  Although the veteran's cervical spine 
disability was assigned various diagnoses during this period 
of time, his symptoms continued to be limited range of motion 
and pain.  There is no evidence that the veteran had been 
found to have ankylosis or that he had service-connected 
symptoms more appropriately rated as intervertebral disk 
syndrome, or that he had a fracture of a vertebra.  

Under the former rating criteria, the Board finds that the 
preponderance of the evidence does not indicate that the 
veteran had severe limitation of motion that would warrant a 
higher rating.  Under the current rating criteria, a 30 
percent rating would be warranted if flexion was limited to 
15 degrees or less. Although the examiner in the March 2005 
examination should have listed the additional loss of 
function due to pain in degrees, the Board can find no 
evidence that the veteran had flexion of 15 degrees or less.  

Further, under the current rating criteria, neurological 
abnormalities may be rated separately.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Disease and Injuries of 
the Spine, Note (1).  Although the veteran complained of pain 
in the upper extremities, and the veteran was found, as 
indicated by certain treatment documents, to have 
radiculopathy, the Board highlights that VA examinations 
showed normal muscle strength, and the Board can find no 
basis on which to grant a separate compensable rating for an 
associated objective neurologic abnormality.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  In DeLuca, the Court held 
that a diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Board notes that the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 should be considered in conjunction only 
with a diagnostic code predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).  The Board finds no 
basis on the evidence from this period of time that would 
substantiate a higher rating based on the criteria set forth 
in DeLuca.  For the period between June 1, 2002 and August 
14, 2006, a schedular rating in excess of 20 percent is 
denied.

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), consideration has been given to the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, whether the veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  For the period between June 1, 2002 and August 14, 
2006, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  
Although the veteran was noted to miss up to 2 days a week of 
work in the March 2005 VA examination, this was noted to be 
due to his neck and back disabilities.  As noted, the 
veteran's back disability is not service connected.  The 
record did not contain competent evidence indicating that the 
neck disability, alone, caused marked interference with 
employment.  The Board, therefore, finds that there has been 
no showing by the veteran that his cervical spine disability 
caused marked interference with employment or necessitated 
frequent hospitalization beyond that contemplated by the 
rating schedule during this period of time.  In the absence 
of requisite factors, the criteria for submission for 
assignment of an extraschedular rating for this disability 
pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  

Thus, the Board finds that the preponderance of the evidence 
is against the claim.  Therefore, the benefit of the doubt 
doctrine is not applicable and the claim for a rating in 
excess of 20 percent for a cervical spine disability for the 
period between June 1, 2002 and August 14, 2006, must be 
denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

For the period beginning August 15, 2006:

Beginning on August 15, 2006, the veteran has been assigned a 
30 percent rating.  No higher rating is available based on 
limitation of motion under the schedule. Further, where a 
veteran is in receipt of the maximum rating for limitation of 
motion of a joint, the DeLuca provisions do not apply.  See 
Johnston v. Brown, 10 Vet. App. 80 (1997).  There is no 
evidence that the veteran had been found to have ankylosis, 
that he had service-connected symptoms more appropriately 
rated as intervertebral disk syndrome, or that he had a 
fracture of a vertebra.  The Board can find no basis under 
the former or current rating criteria to grant a schedular 
rating in excess of 30 percent.

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), consideration has been given to the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, whether the veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  For the period beginning August 15, 2006, the Board 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  During this period of 
time under consideration, evidence was obtained, to include 
the April 2007 VA examination, that the veteran's neck 
disability, alone, caused the veteran to miss work.  On the 
basis of the receipt of this evidence, in part, the AMC 
granted a rating of 30 percent.  See 38 C.F.R. § 3.400(o).  
Although the veteran has been shown to miss work due to his 
service-connected disability, the Board finds that the 30 
percent rating contemplates these absences from work.  The 
Board finds that there has been no showing by the veteran 
that his cervical spine disability caused marked interference 
with employment or necessitated frequent hospitalization 
beyond that contemplated by the rating schedule during this 
period of time.  In the absence of requisite factors, the 
criteria for submission for assignment of an extraschedular 
rating for this disability pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not satisfied.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

Thus, the Board finds that the preponderance of the evidence 
is against the claim.  Therefore, the benefit of the doubt 
doctrine is not applicable and the claim for a rating in 
excess of 30 percent for a cervical spine disability for the 
period beginning August 15, 2006, must be denied.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

For the period between August 30, 2001 and March 27, 2002, 
entitlement to a rating in excess of 10 percent for a 
service-connected cervical spine disability is denied.

For the period between June 1, 2002 and August 14, 2006, 
entitlement to a rating in excess of 20 percent for a 
service-connected cervical spine disability is denied.

For the period beginning August 15, 2006, entitlement to a 
rating in excess of 30 percent for a service-connected 
cervical spine disability is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


